2018 IL App (3d) 150594

                                   Opinion filed April 3, 2018
       _____________________________________________________________________________

                                                     IN THE

                                     APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                      2018

       THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
       ILLINOIS,                                         )       of the 10th Judicial Circuit,
                                                         )       Tazewell County, Illinois,
              Plaintiff-Appellee,                        )
                                                         )       Appeal No. 3-15-0594
              v. 	                                       )       Circuit No. 13-CF-487

                                                         )

       STEVE W. GILL,                                    )       Honorable

                                                         )       Paul P. Gilfillan,
              Defendant-Appellant.                       )       Judge, Presiding.
       _____________________________________________________________________________

             JUSTICE CARTER delivered the judgment of the court, with opinion.
             Justices Lytton and O’Brien concurred in the judgment and opinion.
       _____________________________________________________________________________

                                                   OPINION

¶1            Defendant, Steve W. Gill, appeals following his conviction for aggravated arson. He

       argues on appeal that the evidence presented at trial was insufficient to prove him guilty beyond

       a reasonable doubt. Defendant also argues that the circuit court erred in failing to suppress

       certain pieces of evidence at trial. Further, defendant urges that he was denied a fair trial. We

       affirm in part, reverse in part, and remand for further proceedings.

¶ 2	                                                 FACTS

¶3            The State charged defendant by indictment on September 25, 2014, with aggravated

       arson (720 ILCS 5/20-1.1(a)(1) (West 2012)) and residential arson (id. § 20-1(b)). The
     indictment alleged that defendant knowingly damaged the house of Timothy Rayner by fire on

     June 19, 2012, when he knew or should have known that one or more persons were present

     within the house.

¶4          Defense counsel filed a motion to quash the seizure of defendant’s clothing from the

     Pekin hospital and suppress the clothing as evidence, arguing that the seizure did not meet any

     exceptions to the warrant requirement. In a separate motion, defendant sought to quash the

     seizure of his truck from a parking lot in North Pekin on the same grounds. Defendant also filed

     motions arguing that the seized evidence should be excluded on the grounds that the seizures

     were executed by East Peoria law enforcement officials, who were without authority to execute

     those actions in those particular locations.

¶5          The circuit court held a suppression hearing on March 13, 2015. At the hearing, Detective

     David Catton of the East Peoria Police Department testified that he came on duty at 8 a.m. on

     June 19, 2012. Catton soon thereafter received a phone call from Sergeant Brian Despines,

     informing him that there had been a house fire at approximately 3:30 that morning. Despines

     notified Catton that defendant was a suspect, and that he had been transported to the hospital

     from the Denny’s restaurant in North Pekin. Catton first went to Denny’s, then, at approximately

     10 a.m., to the scene of the fire. He testified that the inside of the burned house smelled of

     gasoline. He also noticed that a Jeep parked in the driveway of the house smelled of gasoline.

     Inside the Jeep, Catton noticed a gas can and white rags “similar to the rags that I found in the

     truck at Denny’s.”

¶6          Catton testified that he went to the Pekin hospital at approximately 2:15 p.m. on June 19,

     2012, to speak with defendant. At the hospital, Catton was accompanied by Assistant Chief John




                                                    2

       Knapp of the East Peoria Fire Department, East Peoria arson investigator Eric Duckworth, and

       State Fire Marshal’s arson investigator Shane Arndt.

¶7            Upon arriving at the hospital, Catton and the other investigators met with Jeffrey Lickiss,

       who was the nurse attending to defendant. Lickiss told Catton that upon intake defendant had

       smelled of gasoline. Lickiss escorted the investigators to what Catton described as a common

       area on the seventh floor of the hospital. Lickiss retrieved defendant’s clothing for them. Catton

       initially testified that Lickiss retrieved the clothing from “behind the counter on that floor.”

       Catton also testified: “[T]he nurse got the clothing that was behind the counter of [defendant].”

       Later, Catton agreed to defense counsel’s assertion that Lickiss had retrieved the clothing “from

       behind the counter.”

¶8            Catton testified that Lickiss had retrieved the clothing at the investigators’ request, but he

       did not remember which specific investigator asked for the clothing. The clothing was then laid

       out upon the floor so that Arndt’s canine could perform a free air sniff. After Arndt told Catton

       that the canine had alerted, Arndt took the clothing into custody.

¶9            After the canine free air sniff, Catton and Arndt went to speak with defendant. Catton

       testified that defendant’s room was “right where we were standing” and the door was open.

       Lickiss indicated which room was defendant’s room, and Catton, who was familiar with

       defendant, could see him through the open door. Catton described defendant’s room as a single

       occupancy, agreeing when counsel referred to it as a “private room.”

¶ 10          Lickiss testified that he first saw defendant on the day in question when other hospital

       personnel needed assistance removing his clothing and establishing IVs. Defendant was lying on

       a bed in a private room. When Lickiss first entered the room, he asked if defendant had been in




                                                        3

       an automobile accident, noting the odor of gasoline. Lickiss assisted in the removal of

       defendant’s clothing, and temporarily placed them on the floor in the corner of the room.

¶ 11          A nurse told Lickiss that the police wanted to speak to him. Lickiss assumed that the

       nurse had told police of his observation of the odor of gasoline. Lickiss then left the room and

       went to the nurses’ station, where he told a police officer that he had smelled gasoline. Lickiss

       then testified: “He wanted the clothing, so we went back into the room and bagged up the

       clothing. And I think there was a brief discussion as to whether it should be put into plastic or

       should be put in paper because the personal belonging bags we have are plastic.” The following

       colloquy ensued between defense counsel and Lickiss:

                              “Q. And so was any of the clothing taken from behind a counter?

                              A. I believe that we took the clothing from the room, put it in bags and

                      took it to the nursing station.

                              Q. Why did you do that?

                              A. To get it out of the room and then to put it in a centralized secure area.

                              Q. And did you remove them from the nurse’s station after that?

                              A. I gave them to the police officer from the nurse’s station.”

       Lickiss testified that he did not seek defendant’s consent to turn over the clothing because he was

       unintelligible and not in a state to give consent.

¶ 12          Lickiss further testified that all of the events in question occurred on the first floor of the

       hospital, in the emergency room (ER). He testified that he had been involved in two recent cases

       involving the securing of clothing, one of which occurred in the ER, and one of which occurred

       on the seventh floor. Lickiss recalled that the incident on the seventh floor involved an arson



                                                            4

       investigator. The ER incident, which Lickiss was testifying to, occurred around 5 a.m. Lickiss

       did not recall the clothing being laid out on the floor.

¶ 13          Arndt testified that he was an arson investigator for the Illinois State Fire Marshal’s arson

       division. He was notified around 3:30 a.m. on June 19, 2012, of a fire in East Peoria. The course

       of his investigation led him to the Pekin hospital around 2:30 p.m. He went to the hospital with

       Catton, Knapp, and Duckworth. Upon arrival, Arndt went to “a nurse’s station next to a room.”

       He did not recall which floor they were on, but did remember later that he “went down” to

       retrieve his canine. He noted that it was “just a hospital room,” and not the ER. He described the

       nurses’ station as a large counter with several rooms adjacent to it.

¶ 14          From the nurses’ station, Arndt observed defendant lying on a bed, alone in the room.

       Arndt did not enter the room at that time. Someone—though not Arndt himself—then requested

       the clothing. Arndt retrieved his canine. Arndt recalled that the clothing was brought to the front

       of the nurses’ station in a single plastic bag; he could smell gasoline when the clothing was first

       removed from the bag. The canine performed a free air sniff of the clothing. This occurred on the

       floor in front of the nurses’ station. Arndt testified that the canine alerted to the front pocket and

       leg area of a pair of jeans, but not anywhere else that he recalled. Arndt removed all the clothing

       from the hospital, with the exception of a pair of boots.

¶ 15          The circuit court denied defendant’s motion to suppress. In so ruling, the court

       commented:

                      “I think that issue has been addressed quite clearly in the cases cited with regard

                      to people’s clothes in hospitals. To me there’s no distinction between an [ER] and

                      a nurse’s station on a particular floor. This decision might even be the same even




                                                         5

                         if it was in the defendant’s hospital room, but we’re not dealing with that situation

                         today.”

¶ 16          At a later court date, the circuit court entertained the parties’ arguments relating to the

       jurisdiction of authorities to seize defendant’s clothing from the hospital in Pekin and his truck

       from North Pekin. The court agreed that East Peoria does not adjoin either of those towns, as it is

       separated from both by the village of Creve Coeur. Nevertheless, the court found that officers

       retain authority or jurisdiction to investigate offenses and conduct seizures in nonadjoining

       municipalities.

¶ 17          On May 28, 2015, the circuit court conducted a hearing on defendant’s motion to

       suppress the seizure of his truck. At that hearing, defendant testified that on June 19, 2012, he

       was at a Denny’s restaurant between 4 and 5 a.m. He had driven his 1994 Dodge truck to the

       restaurant and parked it in the lot. Defendant testified that at some point while eating his

       breakfast, he “became unconscious.” The next thing he remembered was waking up in a private

       room at the Pekin hospital. Defendant testified that he was released from the hospital around

       6 p.m., at which point his brother drove him back to Denny’s to retrieve his truck. When he

       arrived, his truck was no longer in the parking lot.

¶ 18          The State did not call any witnesses at the hearing, arguing that the burden was on

       defendant. The State argued that “there [was] sufficient evidence from Detective Catton’s

       previous testimony that he had probable cause to seize the Defendant’s vehicle.”

¶ 19          On May 29, 2015, the State filed a document titled “People’s Supplemental Attachment

       to Response to Motion to Quash Seizure of Motor Vehicle Without Probable Cause.” Attached

       was a copy of Catton’s complaint for a search warrant for defendant’s truck. The complaint




                                                           6

       alleged that at approximately 8 a.m. on June 19, 2012, he located defendant’s truck. 1 Catton

       swore in the complaint: “I observed a gas can and several items of clothing in the back of the

       truck in plain view, as well as rags which were similar in appearance to those found in [the]

       Jeep.” Catton also swore that the truck resembled the one he later saw in surveillance footage.

       The truck was towed to the East Peoria Police Department at 9:34 a.m. The complaint for search

       warrant was dated July 9, 2014.

¶ 20           The same day, May 29, 2015, the circuit court issued a written order denying defendant’s

       motion. Specifically, the court found that Catton had probable cause to seize the truck.

¶ 21           On June 3, 2015, defendant filed a motion to reconsider and an objection to the State’s

       supplemental attachment of the search warrant complaint. Defendant argued: “The State chose to

       not call the Detective Catton [sic] to the stand to avoid his cross-examination, but are attempting

       to use his written words as a substitute.” Defendant objected to the warrant complaint being used

       as evidence at the hearing.

¶ 22           The circuit court agreed that if it considered as evidence the information provided via

       Catton’s search warrant complaint, defendant should be afforded an opportunity to cross-

       examine Catton. The court ordered Catton to appear for that purpose.

¶ 23           Upon testifying a second time, Catton elaborated on his conversation with Despines when

       he first came on duty. In addition to the previously provided details, Catton testified that

       Despines told him a Jeep parked in the driveway of the burned house smelled of gasoline and

       contained a gas can that did not belong to the occupants of the house. Defendant was a suspect,

       due to an altercation between him and an occupant of the house earlier that morning.


               1
                In his complaint for a search warrant, Catton erroneously averred that the truck was towed from
       a restaurant in East Peoria. Defendant raised this error in pretrial proceedings, but the court ruled the error
       harmless, reasoning that the search warrant would have been granted regardless of its original location.
                                                             7

       Despines told Catton that defendant’s truck was in the Denny’s parking lot and had a gas can in

       the back. Catton drove to Denny’s, where he noticed defendant’s truck in the parking lot, with a

       gas can in the truck bed.

¶ 24          Catton admitted there had not been a determination that the fire was arson until after

       Catton had defendant’s truck towed. Catton did not learn that information until approximately

       10 a.m., when he spoke to the arson investigator. Catton could not make any connection between

       the gas can in the Jeep and the gas can he observed in the bed of defendant’s truck.

¶ 25          The circuit court denied defendant’s motion to reconsider, finding Catton had probable

       cause to seize the truck.

¶ 26          At trial, Tim Rayner testified that on June 19, 2012, he lived at 118 West Bluff Street in

       East Peoria. At the time, Rayner was living with Star Ashley, who was dating one of Rayner’s

       friends. Rayner and Ashley were watching movies in the house around 10 p.m. on June 18, 2012,

       when a man in a truck arrived, looking for Ashley. The man and Ashley had an argument outside

       the house about money.

¶ 27          When the argument eventually ended, the man left in his truck. Later, after receiving a

       phone call, Ashley asked Rayner to drive her to the Creve Coeur police station. Rayner drove her

       to the police station in his Jeep and waited outside. Ashley returned to the Jeep approximately 45

       minutes later, and they returned to the house on Bluff Street. Rayner parked his Jeep in the

       driveway. He fell asleep on the couch around 3 a.m.

¶ 28          Rayner was awakened later by the sound of his smoke alarm. When Rayner awoke, he

       felt “[a] lot of intense heat” and saw heavy black smoke. He noted: “The kitchen was blazing

       pretty good.” He woke Ashley up, and they left the house. As they left the house, Rayner noticed

       that one of the kitchen windows “had a hole in it.”


                                                       8

¶ 29          Rayner was shown a series of photographs of his Jeep. The photographs showed a gas

       can on the front passenger-side floorboard and a rag on the front driver-side floorboard. He

       testified that neither of those objects was in the Jeep when he parked it upon returning from the

       police station. Rayner also testified that after the fire, his Jeep emitted a strong odor of gasoline.

¶ 30          Mark Ehlke, an officer with the Creve Coeur Police Department on June 18, 2012,

       testified that he was on patrol that night when he responded to a theft call at the Ragon motel.

       The individual who made the theft complaint was defendant. Defendant told Ehlke that Ashley

       had taken $310 from his pocket while he slept earlier that day. Ehlke testified that, while he was

       speaking with defendant, defendant did not emit any particular odors. Ehlke called Ashley, who

       met him at the police station. He did not arrest Ashley, and allowed her to leave the station

       around 11:18 p.m.

¶ 31          Duckworth testified that he was an arson investigator with the East Peoria Fire

       Department. He testified that he arrived at the scene of the fire at 5:05 a.m. In his investigation,

       he noticed that the Jeep parked in the driveway of the house smelled of gasoline and had a small

       gas can on the front passenger-side floorboard. Inside the house, Duckworth determined that the

       fire had originated in the kitchen, against an exterior wall.

¶ 32          Duckworth also noticed physical evidence in the front yard of 112 West Bluff Street, two

       houses from Rayner’s house, in the direction of Meadow Avenue. Duckworth testified that he

       “found some debris that had been burned that had burned in two different spots. Also, next to

       one of the debris marks, I found a Bic lighter.”

¶ 33          Duckworth testified that, as part of his investigation, he interviewed neighbors living

       directly across the street from Rayner’s house. The neighbors turned over surveillance footage

       from their home security system. The surveillance video was played in court. At the 4:48:53


                                                          9

       mark in the video, a dark figure can be seen moving about the vicinity of the house across the

       street. Twenty-one seconds later, that house erupts into fire. An individual carrying a burning

       object runs into the street from the area of the house and runs down the street, to the right from

       the perspective of the camera. After running down the street for about 12 seconds, the individual

       throws the burning object from his person and continues running off screen. A small fire where

       the discarded fiery object was thrown remains on screen. Emergency vehicles can be seen

       arriving approximately eight minutes later.

¶ 34           Duckworth explained that the street seen in the video is Bluff Street, and that the burning

       house is Rayner’s. Duckworth further explained that the individual in the video was running

       away in the direction of Meadow Avenue and that the area in which the individual discarded the

       fiery object corresponded with the yard in which Duckworth found burnt debris. He also testified

       that the time stamp in the video was one hour and 26 minutes fast, meaning the dark figure

       moving around Rayner’s house is first seen at 3:22 a.m. Based on the surveillance footage, the

       odor of gasoline in the home, and laboratory results indicating the presence of gasoline,

       Duckworth concluded that the fire had been intentionally set.

¶ 35           The next day, Duckworth went to Go-T’s tavern, which was at the corner of Bluff Street

       and Meadow Avenue, seeking to review its surveillance footage. After viewing the surveillance

       footage, Duckworth returned to the tavern the next day, June 21, 2012. In a grassy area next to

       the building, Duckworth found a gray hooded sweatshirt with burn marks on one of the sleeves.

       Inside a pocket of the sweatshirt was a Bic lighter. 2 Duckworth did not note the size of the

       sweatshirt.




               2
                The parties stipulated that the lighter in the sweatshirt was submitted for fingerprint testing, but
       no latent prints suitable for testing could be found.
                                                            10 

¶ 36          Catton testified that he came on duty at 8 a.m. on June 19, 2012. Around that time, he

       received a phone call from Despines, informing him that there had been a “suspicious” fire in the

       overnight hours, that there was unexplained gasoline and a gas can in a Jeep, that defendant was

       a suspect, and that defendant’s vehicle was at Denny’s in North Pekin. Catton testified that he

       found defendant’s vehicle, a 1994 Dodge truck, in the Denny’s parking lot. In the bed of the

       truck, Catton observed a blanket, a spare tire, a gas can, bar and chain oil, and a tow strap. Catton

       arranged for defendant’s truck to be towed. Catton accompanied the truck to the tow yard and

       took photographs. The photographs show a large white blanket in the section of the truck bed

       closer to the cab, as well as fading paint in a jagged or zigzag pattern on the truck’s hood. At a

       later date, Catton obtained a search warrant for defendant’s truck. The search revealed a Bic

       lighter under the truck’s front seat.

¶ 37          Catton went to the scene of the fire around 10:30 a.m. Catton observed an odor of

       gasoline emanating from the Jeep parked in the driveway, as well as a gas can and a white rag on

       the front floorboards. He testified that the Jeep was open—that is, it likely had a canvas top, but

       the top was not attached. Catton noted that the rag was similar to those he saw in the bed of

       defendant’s truck.

¶ 38          Catton also viewed the surveillance footage from Go-T’s tavern collected by Duckworth.

       Footage from two different camera angles was played in court. Catton provided extensive

       testimony throughout the viewing of the surveillance footage. Defense counsel objected, arguing

       that Catton was interpreting the video, and that the video should instead speak for itself. The

       court overruled the objection.

¶ 39          The first camera angle shows a street, with a building across that street next to a

       streetlight. A truck makes a right turn off the road toward the camera at 3:06 a.m. After making


                                                        11 

       the turn, the truck pulls out of sight in the upper left area of the screen. Approximately 12

       minutes later, a dark figure can be seen emerging from the general area in which the truck turned

       out of sight, and walking across the street. Catton explained that the street in view is Meadow

       Avenue and that the area under the streetlight to which the dark figure walked is the intersection

       of Meadow Avenue and Bluff Street. Five and a half minutes later, a figure crosses the street in

       the opposite direction. About two minutes later, a vehicle—of which only a slight portion can be

       seen—emerges from the lower right portion of the screen and turns right onto the road.

¶ 40          The second camera angle is fixed on a door to a building, which Catton explained was the

       back door to Go-T’s tavern. Just after 3:06 a.m., a dark-colored truck pulls between the door and

       the camera, then slowly drives off screen to the right. At 3:09 a.m., the truck backs up in the

       opposite direction. There are contents in the bed of the truck, including a large white area toward

       the cab-end of the bed, but nothing can be discerned in great detail. Just before 3:25 a.m., the

       truck’s headlights come on, and it turns right as it approaches the door. When slowed, the video

       seems to show a zigzag pattern on a portion of the truck’s hood.

¶ 41          Catton testified that there were several indentifying characteristics on the truck in the

       surveillance footage that matched defendant’s truck. He testified that the zigzag pattern on the

       hood of the truck in the video matched the pattern of paint fade on the hood of defendant’s truck.

       Catton also testified that the taillights on the truck in the video were recognizable as those of a

       Dodge Ram truck. He also observed a white blanket and a tire in the back of the truck in the

       video, matching the contents of defendant’s truck.

¶ 42          Catton testified that defendant called him three days after the fire, enquiring about his

       truck. Catton asked defendant to come to the police station. Defendant never came to the station,




                                                       12 

       and Catton was not able to locate him. After a search warrant was issued, Catton retrieved

       defendant from Louisiana, Missouri, in June 2014.

¶ 43          At trial, Lickiss testified that around 6 a.m. on June 19, 2012, he received a request from

       the ER at the Pekin hospital to assist with a patient. Lickiss identified that patient as defendant.

       Lickiss assisted in removing defendant’s clothing and dressing him in a hospital gown. When

       Lickiss first walked into the room, he noticed the odor of gasoline. After removing defendant’s

       clothing, Lickiss placed the clothing in the corner of the room.

¶ 44          Lickiss testified that he got off duty around 7 that morning. Lickiss returned to the

       hospital for his next shift around 2 p.m. the same day. At that point, defendant was in room 707

       of the intensive care unit (ICU). Lickiss recalled interacting with two police officers that

       afternoon. He testified:

                      “My recollection is, I met them in the [ER], and they said that they had a dog that

                      they were going to do a contraband search with, and that they were specifically

                      looking for the clothing of the individual that was brought in earlier that

                      morning.”

       Lickiss escorted the investigators to the seventh floor. When Lickiss realized what patient the

       investigators were referring to, Lickiss told them of his observation of the odor of gasoline. The

       following colloquy ensued between defense counsel and Lickiss:

                              “Q. All right, so did you bring the Defendant’s clothes to the law

                      enforcement officers at the hospital that afternoon to be sniffed by this service

                      dog they brought in?

                              A. Yes. The [ICU] nurses told me that the paraphernalia was in the room,

                      and his clothing was in the room. They said he was alert, and they had some


                                                       13 

                      reservation about going in and getting the clothing, and so I agreed with the

                      officers that I would go in and remove the clothing from the room.

                             Q. So did you get the clothes to the officers?

                             A. Yes.”

¶ 45          On cross-examination, defense counsel inquired into the specific location of the clothing.

       Counsel also sought clarification of the inconsistencies with Lickiss’s previous testimony.

                             “Q. Mr. Lickiss, you went into my client’s private room and took his

                      clothes?

                             A. That’s correct.

                             Q. Okay, and were you given permission to do this?

                             A. I was asked to do it by law enforcement.

                                                              ***

                             Q. Okay, and the stuff you took was from what location?

                             A. When I first entered the room, his clothing was up against the–these are

                      glass doors that cover the [ICU] unit, and it was to my immediate left and up

                      against the glass door.

                                                              ***

                             Q. Okay, and where in that room were they kept?

                             A. When I contacted them, they were to the left side of the room up

                      towards the front of the room.

                             Q. What does that mean, when I contacted him?




                                                       14 

        A. When the–if we’re talking about the [ICU] encounter, when the police

officer asked me to go in and bring his clothing out.

        Q. Okay. You located them where in the room again?

        A. When I first walked into the [ICU], they were to the left.


                                         ***


        Q. *** You testified in this case before, right?

        A. That’s correct, at a hearing.

        Q. Didn’t you say on a prior occasion when you testified before that his

clothing was behind the nurse’s station?

        A. That was a–I misspoke at that hearing.

        Q. You lied at that hearing.

        A. I did not lie. There were two different cases within the same month or

so that were very similar.

        Q. So the information you presented at the other hearing was not accurate

then?

        A. That particular part of it was not accurate.


                                         ***


        Q. Okay. What has happened between the time you last testified under

oath and today that the clothing is at a different location today?

        A. Well, when I testified during the hearing, when you specifically asked

me about the seventh floor, that’s when I realized I was actually testifying–I had

combined two cases in one.”



                                  15 

        Finally, on redirect examination, the State asked Lickiss if he noticed any odor on defendant’s

        clothing. Lickiss responded: “Just when I initially had contact with him that morning, I could

        smell it within the confines of the room.”

¶ 46           Jennifer MacRitchie, a forensic scientist for the Illinois State Police, conducted testing on

        the gray sweatshirt Duckworth found near Go-T’s tavern. She identified what appeared to be a

        bloodstain on the sweatshirt. Her testing confirmed that the stain was, in fact, blood. She

        swabbed the stain and the neckline area of the sweatshirt to test for DNA. Debra Minton, also a

        forensic scientist, performed the DNA testing on the swabs provide by MacRitchie. From the

        neckline swab, Minton identified a mixture of DNA from at least three people, none of which

        was suitable for comparison. DNA testing of the bloodstain revealed a match with defendant’s

        DNA.

¶ 47           Arndt testified that his accelerant-detecting canine, Rusty, can alert to the presence of

        ignitable liquids. Arndt and Rusty arrived at 118 West Bluff Street at approximately 5 or

        5:30 a.m. on June 19, 2012. At the scene, Rusty alerted to numerous locations within the Jeep,

        including the white rag. Rusty also alerted inside the kitchen. Arndt himself could smell the odor

        of gasoline while in the kitchen as well. Rusty performed a sniff of defendant’s clothing at the

        Pekin hospital, alerting to a pair of blue jeans. Arndt also took Rusty into defendant’s hospital

        room, where Rusty alerted to defendant’s hands. Catton and Duckworth both testified that they

        could smell the gasoline on defendant’s clothing when Arndt conducted the sniff with Rusty.

¶ 48	          Kimberly Kunkler, a forensic scientist, testified that the white rag and gas can found in

        the Jeep, as well as debris from the house all tested positive for gasoline. Kunkler also testified

        that defendant’s clothing tested positive for gasoline, but she could not identify if the gasoline




                                                        16 

       was on an individual piece of clothing, as the clothing was collected in the same container. She

       did not know if clothing that had been washed would test positive for gasoline.

¶ 49          The defense called Ashley as its first witness. Ashley testified that she had known

       defendant for four years as her drug dealer and as her friend. During that time, Ashley saw

       defendant every day. She was with defendant at the Ragon motel on the morning of June 18,

       2012. She stole Klonopin and heroin from defendant’s pocket while he was sleeping, then left

       the motel. Later that day, Ashley was at Rayner’s house when she received a phone call from

       defendant. He showed up at the house, and the two “had words” outside regarding the stolen

       drugs. Ashley saw defendant the day after the fire and consumed drugs with him. Ashley

       testified that defendant owned a tree service and that mutual friends Nick Tatro and Eddie

       McIntyre sometimes drove his truck. At the time of the testimony, both Tatro and McIntyre were

       deceased.

¶ 50          Two days after the fire, Ashley was at her grandmother’s apartment with defendant.

       However, defendant “ran” from the apartment when Rayner arrived. Defendant and Rayner did

       not know each other before the fire.

¶ 51          Ashley had watched the security footage taken from the house across the street from

       Rayner’s house. She testified that the individual seen in the video running from the fire was taller

       and slimmer than defendant was at the time. She also posited that the individual in the video ran

       differently than defendant.

¶ 52          Defendant’s daughter, Tracy Davis, testified that defendant called her approximately one

       week after the fire. He asked if he could stay with her in Missouri, noting that he was sick, out of

       money, and his car was impounded. Davis picked him up and drove him to Missouri. Defendant

       eventually moved into a home of his own in Missouri. Davis recalled defendant telling her before


                                                       17 

       the summer of 2012 that he would like to move to Missouri. Defendant’s other daughter, Gabby

       Baborinas, testified that defendant kept chainsaws and other tools in his truck because of his tree

       service. He kept a gas can in the truck for the chainsaws.

¶ 53           In closing arguments, the State asserted that the crime in question was committed out of

       great anger. It repeatedly urged that no one other than defendant had a motive to set Rayner’s

       house on fire, nor was there any evidence that anyone but defendant set the fire.

¶ 54           The jury found defendant guilty. Defendant, in turn, filed a motion for new trial, arguing,

       inter alia, that the circuit court had erred in its rulings on his pretrial motions. The court denied

       the motion for a new trial. Later, the court sentenced defendant to a term of 12 years’

       imprisonment for aggravated arson.

¶ 55                                               ANALYSIS

¶ 56           On appeal, defendant argues that the State failed to prove him guilty of the charged

       offenses beyond a reasonable doubt. He also contends that the circuit court erred in failing to

       suppress as evidence his clothing and his truck and its contents. Finally, he asserts that both

       Catton’s testimony regarding the Go-T’s surveillance footage and the State’s closing argument

       deprived him of a fair trial.

¶ 57           Defendant’s argument that the evidence was insufficient to prove him guilty beyond a

       reasonable doubt affords the greatest potential relief. The double jeopardy clause mandates that

       this court reverse defendant’s conviction outright if the evidence was insufficient to prove him

       guilty beyond a reasonable doubt. U.S. Const., amend. V; People v. Lopez, 229 Ill. 2d 322, 367

       (2008) (“The State cannot retry a defendant once it has been determined that the evidence

       introduced at trial was insufficient to sustain a conviction.”). Moreover, our supreme court has

       made clear that in conducting such an analysis, a reviewing court considers all of the evidence


                                                        18 

       presented to the jury, regardless of whether any of that evidence should have been suppressed or

       deemed otherwise inadmissible. Lopez, 229 Ill. 2d at 367; People v. Olivera, 164 Ill. 2d 382, 393

       (1995) (“[R]etrial is permitted even though evidence is insufficient to sustain a verdict once

       erroneously admitted evidence has been discounted, and for purposes of double jeopardy all

       evidence submitted at the original trial may be considered when determining the sufficiency of

       the evidence.”). Defendant’s insufficiency of the evidence argument is thus the logical starting

       point, as its resolution is not contingent upon the resolution of defendant’s other arguments, and

       because a finding of insufficient evidence would, in fact, obviate the need to address those other

       arguments.

¶ 58                                     I. Sufficiency of the Evidence

¶ 59          When a challenge is made to the sufficiency of the evidence at trial, we review to

       determine whether any rational trier of fact could have found the essential elements of the crime

       beyond a reasonable doubt. People v. Baskerville, 2012 IL 111056, ¶ 31; People v. Collins, 106

       Ill. 2d 237, 261 (1985). In making this determination, we review the evidence in the light most

       favorable to the prosecution. Baskerville, 2012 IL 111056, ¶ 31.

¶ 60          It is not the purpose of a reviewing court to retry a defendant. People v. Milka, 211 Ill. 2d

       150, 178 (2004). Instead, great deference is given to the trier of fact. See, e.g., People v. Saxon,

       374 Ill. App. 3d 409, 416-17 (2007). All reasonable inferences from the record in favor of the

       prosecution will be allowed. People v. Bush, 214 Ill. 2d 318, 326 (2005). “ ‘Where evidence is

       presented and such evidence is capable of producing conflicting inferences, it is best left to the

       trier of fact for proper resolution.’ ” Saxon, 374 Ill. App. 3d at 416 (quoting People v. McDonald,

       168 Ill. 2d 420, 447 (1995)). The trier of fact is not required to accept or otherwise seek out any

       explanations of the evidence that are consistent with a defendant’s innocence; nor is the trier of


                                                       19 

       fact required to disregard any inferences that do flow from the evidence. McDonald, 168 Ill. 2d

       at 447; see also Saxon, 374 Ill. App. 3d at 416-17. Finally, the same standard of review applies

       regardless of whether the evidence presented at trial is direct or circumstantial. People v.

       Pollock, 202 Ill. 2d 189, 217 (2002). Circumstantial evidence alone will be sufficient to sustain a

       conviction where it establishes proof beyond a reasonable doubt. Id.

¶ 61          Residential arson is committed where a person, by means of fire or explosive, knowingly

       damages any building that is the dwelling place of another. 720 ILCS 5/20-1(a)(1), (b) (West

       2012). Aggravated arson is committed where a person, in committing arson upon a building,

       knows or reasonably should know that there are one or more people inside. Id. § 20-1.1(a)(1). In

       the present case, it is undisputed that the State introduced evidence sufficient to prove beyond a

       reasonable doubt that an aggravated arson was committed. Defendant only contends that the

       State’s evidence as to the identity of the arsonist was insufficient.

¶ 62          The evidence presented at trial demonstrated that defendant had a clear motive to commit

       the charged offense. Ashley had stolen either money or drugs from defendant, and the two had

       argued about it before the fire. Moreover, that argument occurred in front of the house that would

       eventually be burned, and the house in which Ashley was staying. Defendant later moved to

       Missouri and, even more incriminatingly, fled upon the arrival of Rayner at Ashley’s

       grandmother’s apartment—despite defendant and Rayner not knowing each other prior to the

       fire. These actions tend to demonstrate consciousness of guilt.

¶ 63          Other evidence linked defendant to the crime more directly. Multiple witnesses testified

       to the odor of gasoline present in and around the burned house. Lickiss testified that defendant

       smelled of gasoline when he first arrived at the hospital around 5 a.m. Ehlke had not noticed

       such an odor when he met with defendant earlier that evening. Further, a trained canine alerted to


                                                         20 

       the presence of an accelerant on defendant’s hands and clothing. That clothing would later test

       positive for the presence of gasoline.

¶ 64           Most importantly, the State also introduced surveillance footage of the arsonist running

       from the fire in the direction of Go-T’s tavern. The surveillance footage from Go-T’s tavern, in

       turn, showed a truck parking, a figure walking in the direction of Bluff Street, a figure returning

       from Bluff Street, and the truck leaving the parking lot. This gives rise to the commonsense

       inference that the individual seen in the two videos is the same individual, as the one who set the

       fire. 3 Moreover, the truck in the video has characteristics that tend to match those seen in

       photographs of defendant’s truck, such as a large white blanket in the front portion of the truck

       bed and a zigzag pattern on the truck’s hood. Finally, a sweatshirt with what appeared to be burn

       marks and defendant’s DNA was found adjacent to the Go-T’s parking lot.

¶ 65           Defendant is correct that all the evidence above is circumstantial in nature. There is no

       video depicting defendant’s face, nor was there an eyewitness. But circumstantial evidence can

       be sufficient to sustain a conviction, and that is the case here. See Pollock, 202 Ill. 2d at 217.

       Especially in the light most favorable to the State, the evidence produces an undeniably

       reasonable inference that it was defendant who set the fire. It follows that a rational trier of fact

       could have found defendant guilty beyond a reasonable doubt of aggravated arson.

¶ 66           In reaching this conclusion, we do agree with defendant that some evidence produced by

       the State was simply not probative of defendant’s guilt. For example, the Bic lighter found in

       defendant’s truck can no more be tied to the Bic lighter found close to the scene of the fire than
               3
                 Defendant urges on appeal that it cannot be discerned from the Go-T’s taverns’s footage that the
       figure coming to and from the direction of Bluff Street is actually a person. Defendant argues: “The
       animate figure could be a person. It could also be a robot or animal that walks on two legs.” We reject this
       argument. The Go-T’s footage, viewed in conjunction with the other surveillance footage that clearly
       shows a person running toward Go-T’s, allows the inference that the figure in the Go-T’s footage is, in
       fact, a person. This inference is far more reasonable than the inference that the Go-T’s footage shows a
       robot or an animal walking on two legs.
                                                           21 

       could any other Bic lighter. Likewise, the ostensible similarities of the gas can and rag in

       defendant’s truck to those found in the Jeep have minimal probative value absent any indication

       that those items were especially unique. Of course, the lack of probative value of certain pieces

       of evidence was not fatal to the State’s case; as cited above, the remainder of the evidence was

       sufficient to prove defendant guilty beyond a reasonable doubt.

¶ 67          Defendant also argues that other pieces of evidence introduced by the State could

       produce conflicting or incomplete inferences. For example, he argues that the gasoline could

       have gotten on his clothing at an earlier time. Similarly, he posits that the sweatshirt found near

       the Go-T’s parking lot could have gotten there at any time. It is certainly possible that defendant

       simply happened to be wearing clothing that smelled like gasoline, or that a sweatshirt with his

       DNA and apparent burn marks ended up in the Go-T’s parking lot at a separate time. However,

       this court need not weigh in on the merit of defendant’s competing theories. The jury was not

       required to accept or otherwise seek out any explanations of the evidence that would be

       consistent with defendant’s innocence in the face of other rational inferences, and we defer to the

       jury where its inferences are rational. Baskerville, 2012 IL 111056, ¶ 31

¶ 68                                         II. Seizure of Clothing

¶ 69          Defendant next contends that the seizure of his clothing from the hospital was illegal on

       multiple grounds, and that the circuit court therefore erred in failing to suppress evidence

       stemming from that seizure. First, he argues that he had a reasonable expectation of privacy in

       his clothing, and that the seizure of his clothing was in contravention of the fourth amendment.

       Alternatively, he argues that the authorities at the hospital did not have jurisdiction to effectuate

       a seizure in Pekin.




                                                        22 

¶ 70          When reviewing the circuit court’s ruling on a motion to suppress evidence, we apply a

       two-part standard of review. People v. Luedemann, 222 Ill. 2d 530, 542 (2006). Findings of fact

       made by the circuit court are reviewed for clear error, and only reversed if they are against the

       manifest weight of the evidence. Id. However, the ultimate decision of whether or not

       suppression is warranted is a question of law that is reviewed de novo. People v. Harris, 228 Ill.

       2d 222, 230 (2008). “A reviewing court, however, remains free to undertake its own assessment

       of the facts in relation to the issues and may draw its own conclusions when deciding what relief

       should be granted.” Luedemann, 222 Ill. 2d at 542 (citing People v. Pitman, 211 Ill. 2d 502, 512

       (2004)).

¶ 71          The fourth amendment to the United States Constitution and article I, section 6, of the

       Illinois Constitution protect individuals from unreasonable searches and seizures. U.S. Const.,

       amend. IV; Ill. Const. 1970, art. I, § 6. While defendant emphasizes the seizure of his clothing, it

       is apparent that the events in question raise issues related to both search and seizure. The United

       States Supreme Court has described those separate concerns as follows: “A ‘search’ occurs when

       an expectation of privacy that society is prepared to consider reasonable is infringed. A ‘seizure’

       of property occurs when there is some meaningful interference with an individual’s possessory

       interests in that property.” United States v. Jacobsen, 466 U.S. 109, 113 (1984).

¶ 72                                          A. Factual Findings

¶ 73          The testimony adduced at defendant’s initial suppression hearing was inconsistent as to

       the precise location of defendant’s clothing within the hospital. Catton initially testified that

       Lickiss retrieved the clothing from “behind the counter on that floor,” apparently referring to the

       nurses’ station in the common area of the floor. Catton also agreed when defense counsel asked




                                                       23 

       if Lickiss had retrieved the clothing “from behind the counter.” However, Catton also testified

       that “the nurse got the clothing that was behind the counter of [defendant].” 4

¶ 74           Lickiss was, by his own admission, slightly confused during his testimony, either

       confusing defendant’s case with another case, or confusing his first encounter with defendant

       that day with his later encounter. In any event, Lickiss testified: “He wanted the clothing, so we

       went back into the room and bagged up the clothing.” Lickiss also stated: “I believe that we took

       the clothing from the room, put it in bags and took it to the nursing station.” Later, however,

       Lickiss perhaps implied a two-step process, whereby he first took defendant’s clothing from the

       room to the nurses’ station, and then from the nurses’ station to the investigators.

¶ 75           In denying defendant’s motion to suppress, the court made a factual finding that the

       clothing had been retrieved from the nurses’ station, stating: “To me there’s no distinction

       between an [ER] and a nurse’s station on a particular floor. This decision might even be the same

       even if it was in the defendant’s hospital room, but we’re not dealing with that situation today.”

¶ 76           Because defendant properly filed a posttrial motion, seeking reconsideration of the

       suppression rulings, we must also consider evidence adduced at trial in conducting our analysis.

       People v. Brooks, 187 Ill. 2d 91, 127-28 (1999); People v. Strong, 316 Ill. App. 3d 807, 813-14

       (2000). By filing a motion to reconsider, defendant provided the circuit court an opportunity to

       rule upon the suppression in light of any additional relevant trial evidence, and thus avoided a

       procedural default. See People v. Nitz, 219 Ill. 2d 400, 424 (2006); see also People v. Rosenberg,

       213 Ill. 2d 69, 81 (2004) (noting that the circuit court’s ruling on a motion to suppress remains

       subject to change until final judgment).



               4
                 The structure of this sentence invites the interpretation that rather than the counter at the nurses’
       station, Lickiss retrieved the clothing from some counter belonging to defendant.
                                                             24 

¶ 77          Lickiss’s testimony at trial was far more cogent than that presented at the suppression

       hearing. At trial, Lickiss stated repeatedly that he had retrieved the bag of defendant’s clothing

       from his hospital room. He recalled the room number, the specific location of the clothing within

       the room, and even other nurses telling him that the clothing was in defendant’s room. When

       confronted with the possibility that he had previously testified that the clothing was at the nurses’

       station, Lickiss disavowed that testimony, stating: “That particular part of it was not accurate.”

       No other new testimony was adduced at trial regarding the precise location of the clothing.

¶ 78          The circuit court did not make any new findings of fact in denying defendant’s motion to

       reconsider. In this context, the lack of new factual findings is best construed as the court’s

       decision to adhere to its original findings. However, in this case, the circuit court’s original

       finding—that the clothing was taken by Lickiss from the nurses’ station to the investigators—

       was severely undermined by Lickiss’s clear and unbiased trial testimony that he had actually

       retrieved them from defendant’s room. The only remaining evidence that the clothing had come

       from the nurses’ station was the testimony of Catton, which was itself partially contradictory.

       See supra ¶ 73 n.4. At the time of reconsideration, the circuit court’s determination that the

       clothing had come from the nurses’ station was no longer supported by the manifest weight of

       the evidence. Accordingly, we will proceed by considering the fourth amendment implications of

       Lickiss removing defendant’s clothing from his hospital room.

¶ 79                                         B. Government Agent

¶ 80          It is now axiomatic that the protections of the fourth amendment do not apply “ ‘to a

       search or seizure, even an unreasonable one, effected by a private individual not acting as an

       agent of the Government or with the participation or knowledge of any governmental official.’ ”

       Jacobsen, 466 U.S. at 113-14 (quoting Walter v. United States, 447 U.S. 649, 662 (1980)


                                                        25 

       (Blackmun, J., dissenting, joined by Powell, C.J., and Rehnquist, J.)). “Whether a private party

       should be deemed an agent or instrument of the Government for Fourth Amendment purposes

       necessarily turns on the degree of the Government’s participation in the private party’s activities

       [citations], a question that can only be resolved ‘in light of all the circumstances.’ ” Skinner v.

       Ry. Labor Executives’ Ass’n, 489 U.S. 602, 614 (1989) (quoting Coolidge v. New Hampshire,

       403 U.S. 443, 487 (1971)). In determining whether a private party should be considered an agent

       or instrument of the State, courts frequently consider “ ‘(1) whether the government knew of and

       acquiesced in the intrusive conduct, and (2) whether the party performing the search intended to

       assist law enforcement efforts or to further his [or her] own ends.’ ” United States v. Souza, 223

       F.3d 1197, 1201 (10th Cir. 2000) (quoting Pleasant v. Lovell, 876 F.2d 787, 797 (10th Cir.

       1989)); United States v. Jarrett, 338 F.3d 339, 344 (4th Cir. 2003); United States v. Feffer, 831

       F.2d 734, 739 (7th Cir. 1987).

¶ 81          Lickiss is not overtly an agent of the government. He is not a police officer, arson

       investigator, or state fire marshal. However, we must consider whether the “Government’s

       participation” in Lickiss’s action is such that he must be deemed an agent of the government.

       Skinner, 489 U.S. at 614. Here, none of Lickiss’s actions were privately motivated. The evidence

       at the suppression hearing and trial made clear that Lickiss retrieved defendant’s clothing at the

       explicit request of one of the investigators—though it was undetermined which specific

       investigator made the request. Thus, not only did the government know of and acquiesce to

       Lickiss’s action, it specifically requested them. Moreover, Lickiss clearly took those actions to

       assist law enforcement efforts. On these facts, it is indisputable that when Lickiss entered

       defendant’s room, he did so as an agent of the government for fourth amendment purposes.




                                                       26 

¶ 82                               C. Reasonable Expectation of Privacy

¶ 83          We must next consider whether Lickiss’s entry into defendant’s hospital room rises to the

       level of a “search” for fourth amendment purposes. As stated above, a “search” occurs where “an

       expectation of privacy that society is prepared to consider reasonable is infringed.” Jacobsen,

       466 U.S. at 113. More recently, the United States Supreme Court has stated:

                     “[T]he extent to which the Fourth Amendment protects people may depend upon

                     where those people are. We have held that ‘capacity to claim the protection of the

                     Fourth Amendment depends *** upon whether the person who claims the

                     protection of the Amendment has a legitimate expectation of privacy in the

                     invaded place.’ ” Minnesota v. Carter, 525 U.S. 83, 88 (1998) (quoting Rakas v.

                     Illinois, 439 U.S. 128, 143 (1978)).

¶ 84          Thus, we must consider whether defendant had a legitimate or reasonable expectation of

       privacy while in the hospital room. Our supreme court has identified six factors to be considered

       in making such a determination:

                     “(1) ownership of the property searched; (2) whether the defendant was

                     legitimately present in the area searched; (3) whether defendant has a possessory

                     interest in the area or property seized; (4) prior use of the area searched or

                     property seized; (5) the ability to control or exclude others from the use of the

                     property; and (6) whether the defendant himself had a subjective expectation of

                     privacy in the property.” Pitman, 211 Ill. 2d at 520-21.




                                                      27 

¶ 85          In this case, the factors cut in both directions on their face. Defendant, of course, had no

       ownership interest or possessory interest in the hospital room. 5 It is unclear how long defendant

       was in the room, with possibilities ranging from 8 hours to 15 minutes. Defendant was in the

       room legitimately, and likely maintained at least some ability to exclude others from the room.

       See infra ¶ 93. Regarding the subjective expectation of privacy, our supreme court has explained

       that a “defendant need not have taken affirmative steps to proclaim his expectation of privacy.

       *** A defendant simply must outwardly behave as a typical occupant of the space in which the

       defendant claims an interest, avoiding anything that might publicly undermine his or her

       expectation of privacy.” Pitman, 211 Ill. 2d at 522. By this standard, it must be concluded that

       defendant maintained a subjective expectation of privacy.

¶ 86          The evidence in this case shows that defendant was in a single-occupancy hospital room

       with a door on the seventh floor of the Pekin hospital, what Catton agreed could be called a

       “private room.” It appears that no prior Illinois court has considered whether a defendant enjoys

       a reasonable expectation of privacy in such a setting. There are cases, however, regarding the

       expectation of privacy in an ER, which are relevant for comparative purposes.

¶ 87          In People v. Torres, 144 Ill. App. 3d 187 (1986), the defendant passed out and awoke

       later in an ER. A police officer had been called to the hospital on a report of a possible drug

       overdose. When the officer arrived at the ER, he noticed a plastic bag containing a leafy

       substance protruding from the defendant’s jeans. The officer also noticed the odor of burnt

       cannabis. He seized the cannabis and ordered the defendant to empty his pockets, which revealed

       a small packet of LSD. Medical personnel testifying at the suppression hearing noted that the

       defendant was in a state of semiconsciousness. Id. at 188-89.

              5
                While defendant clearly maintained a possessory interest in his own clothing, this is relevant
       more to a seizure analysis. Jacobsen, 466 U.S. at 113.
                                                         28 

¶ 88           Torres was, at bottom, a case turning on the plain-view exception to the warrant

       requirement. Id. at 190. As the court noted, for the plain-view exception to apply, a police officer

       must view the evidence “from a place where the officer has a legal justification for being.” Id.

       The court then found that “the defendant had no reasonable expectation of privacy in the hospital

       [ER].” Id. at 191. Notably, the court made this finding as a way of concluding that the officer

       was lawfully present in the ER, justifying his plain view seizure of the cannabis. The court did

       not find that no search had occurred. 6

¶ 89           The Torres court relied on two primary factors in determining that the defendant did not

       have a reasonable expectation of privacy. First, it noted that the defendant apparently was not “in

       a position to either permit or deny anyone, including a police officer, access to the [ER].” Id. at

       190-91. It also pointed out that medical personnel are required by statute to inform police when a

       person’s injuries may have been caused by criminal conduct. Id. at 191. In closing, the court

       reemphasized that the case turned on the plain-view exception, stating: “Had this contraband

       been in a closed container, screened from public scrutiny, the defendant might successfully argue

       that an unreasonable search and seizure had occurred.” Id.

¶ 90           In People v. Hillsman, 362 Ill. App. 3d 623, 625 (2005), the defendant was in an ER after

       having been shot. When officers arrived to speak with the defendant, he told them that he had

       been shot and what clothing he had been wearing at the time. Id. The defendant’s clothing was

               6
                The language employed by the Torres court is thus misleading in a significant respect. The plain-
       view doctrine is an exception to the warrant requirement that allows an officer to seize an item if it is (1)
       in plain view, (2) its incriminating nature is immediately apparent, and (3) the officer has “a lawful right
       of access to the object itself.” Horton v. California, 496 U.S. 128, 137 (1990). The Torres court was
       addressing the “lawful right of access” prong when it determined that the defendant did not have a
       reasonable expectation of privacy in the ER. However, as we have explained, the “reasonable expectation
       of privacy” standard is used for determining whether a particular intrusion constitutes a fourth amendment
       search. Jacobsen, 466 U.S. at 113. Without citation or explanation, the Torres court grafted that search
       standard onto the “right of access” prong of the plain-view doctrine, which concerns only warrantless
       seizures. Simply put, the Torres court had no actual reason to consider whether the defendant had a
       reasonable expectation of privacy, as it was irrelevant to its plain-view analysis.
                                                            29 

        stored “in a basket under [his] hospital gurney,” and when officers noticed what appeared to be

        blood on the clothing, they seized it. Id. at 626. The Fourth District found that the officers had a

        lawful right to be in the ER, justifying their plain-view seizure of the clothing. Citing Torres, the

        Hillsman court based its conclusion on the fact that the presence of officers in an ER is an

        obvious consequence of the law requiring medical personnel to report potentially criminal

        activity. Id. at 632-33. Finally, while the Hillsman court noted that the Torres court had found no

        reasonable expectation of privacy in an ER, it did not make the same finding—likely because

        such a finding would be irrelevant to plain-view analysis (see supra ¶ 88 n.6).

¶ 91           We reject any implication from the State that the above cases must control our disposition

        here. First, both Torres and Hillsman were decided on the grounds that the plain-view doctrine

        justified the warrantless seizures in those cases. In the present case, there is no evidence that

        defendant’s clothing was in plain view of the officers or of Lickiss prior to Lickiss entering

        defendant’s room at the officers’ request. Indeed, even seeing the clothing from a legal vantage

        point would not be sufficient, as the incriminating character of seized items must be immediately

        apparent for the plain-view exception to apply. Horton, 496 U.S. at 136. Unlike in those

        situations where the sight of blood on clothing may be incriminating, officers here actually

        would have had to smell defendant’s clothing to know that they were incriminating. Furthermore,

        because those cases turned on the plain-view doctrine, there was no need for either court to

        determine whether a reasonable expectation of privacy existed, a standard used for determining

        whether a fourth amendment search has taken place. Jacobsen, 466 U.S. at 113; see supra ¶ 88

        n.6.

¶ 92	          Of course, Torres and Hillsman are also distinguishable from the present case in that they

        concerned ERs, while this case deals with a private hospital room. Nevertheless, the specific


                                                         30 

       characteristics of the ERs in these cases are useful as contrast. As the Torres court noted, a

       person cannot restrict access to an ER. Moreover, ERs are designed for temporary, rather than

       extended stays. See Buchanan v. State, 432 So. 2d 147, 148 (Fla. Dist. Ct. App. 1983) (holding

       that the defendant did not have a reasonable expectation of privacy in an ER where “he could

       have expected to remain only a few hours at most”). This is illustrated in Hillsman, where the

       officer described the defendant as being on a “gurney,” rather than a bed. Hillsman, 362 Ill. App.

       3d at 626. Hillsman and Torres did not further delve into the nature of their defendants’ specific

       settings. Accordingly, we do not know whether those ERs were open floor plans, with nothing

       more than curtains separating beds, or whether each person in the ER was afforded their own

       personal room.

¶ 93          The characteristics of defendant’s accommodations in the present case seems a far cry

       from an ER. He was located on the seventh floor of the hospital, in a room occupied by him

       alone, with just a single bed. His room had a door that closed and, presumably, four solid walls.

       While defendant himself stayed there only for a number of hours—anywhere between 4 hours

       and 11 hours, specifically—the ICU of the hospital was likely suitable for patients requiring

       much longer stays. Further, while defendant may not have any ability to restrict access to the

       seventh floor generally, he likely enjoyed some rights regarding visitation in his private hospital

       room. That is, while doctors and nurses may come and go from his room to provide care, his

       room was not open to the public in general.

¶ 94          In sum, defendant was legitimately present in a private hospital room suitable for

       extended stays. The room had a door, which alone implied a certain layer of privacy. Defendant

       maintained at least some authority to exclude others from this room, and at all times acted in a

       manner typical of an occupant of that space, thus demonstrating a subjective expectation of


                                                       31 

       privacy. We note further that the concepts of privacy and confidentiality are tantamount concerns

       in a hospital (see generally 735 ILCS 5/8-802 (West 2016) (codifying doctor-patient privilege);

       45 C.F.R. § 160 et seq. (2007) (Health Insurance Portability and Accountability Act privacy

       rule)), indicating that society would recognize that expectation of privacy as reasonable. See

       Jacobsen, 466 U.S. at 113. Accordingly, we find that defendant had a reasonable expectation of

       privacy in his hospital room.

¶ 95          Without doubt, defendant’s expectation of privacy in a hospital room is less than that one

       would enjoy within their home. However, this should not be equated with having no expectation

       of privacy at all. For example, the United States Supreme Court has held that a person can have a

       reasonable expectation of privacy in a hotel room (see Stoner v. California, 376 U.S. 483, 490

       (1964)) or phone booth (Katz v. United States, 389 U.S. 347, 352 (1967)), despite obviously not

       having ownership or unfettered authority over those places. Similarly, while defendant did not

       have an ownership or possessory interest in his room, the expectation of some privacy remains

       reasonable.

¶ 96          We must be careful to clarify our present conclusion. The question of whether a

       defendant has a reasonable expectation of privacy depends on the totality of the circumstances.

       Pitman, 211 Ill. 2d at 530. These circumstances will vary from person to person and case to case,

       and it is well-settled that the fourth amendment protects people, not places. Katz, 389 U.S. at

       351. Thus, cases such as Torres and Hillsman do not stand for the broad principle that all persons

       in an ER will not have a reasonable expectation of privacy. Likewise, our conclusion here does

       not imply that all private hospital rooms must be havens of fourth amendment protections. We

       simply find that this particular defendant, in the type of hospital room described in this record,

       enjoyed a reasonable expectation of privacy.


                                                      32 

¶ 97                                  D. Exceptions to Warrant Requirement

¶ 98           Because defendant had a reasonable expectation of privacy in his hospital room, the

       fourth amendment barred governmental intrusions such as the one undertaken by Lickiss (see

       supra ¶¶ 80-81) without a warrant. U.S. Const., amend. IV. Consequently, we next consider

       whether the search was supported by some exception to the warrant requirement. The burden is

       on the State to prove that an exception to the requirement applies. Chimel v. California, 395 U.S.

       752, 762 (1969); People v. Kowalski, 2011 IL App (2d) 100237, ¶ 9 (“Although a defendant

       initially bears the burden of proof on a motion to suppress, where a defendant makes a

       prima facie case that the evidence was obtained by an illegal search or seizure, the burden shifts

       to the State to go forward with evidence countering the defendant’s prima facie case. [Citation.]

       A defendant presents a prima facie case when he demonstrates that the search was conducted

       without a warrant.” (citing People v. Gipson, 203 Ill. 2d 298, 307 (2003))).

¶ 99           The United States Supreme Court has held that “when there is probable cause to search

       and it is ‘impracticable’ for one reason or another to get a search warrant, then a warrantless

       search may be reasonable.” Chimel, 395 U.S. at 773. 7 Those circumstances that make obtaining a

       warrant impracticable are also known as exigent circumstances. E.g., People v. Slavin, 2011 IL

       App (2d) 100764, ¶ 19. As an example, what has come to be known as the “automobile

       exception to the warrant requirement” exists on the basis of the inherent mobility of an

       automobile and the impracticality of obtaining a search warrant. United States v. Ross, 456 U.S.

       798, 830 (1982) (Marshall, J., dissenting, joined by Brennan, J.). As the Court put it, “the

       inherent mobility of the vehicle often creates situations in which the police’s only alternative to



               7
                “Requiring police to apply for a warrant if practicable increases the likelihood that a neutral,
       detached judicial officer will review the case, helping to ensure that there is probable cause for any search
       and that any search is reasonable.” Missouri v. McNeely, 569 U.S. 141, 174 (2013).
                                                            33 

         an immediate search may be to release the automobile from their possession. This alternative

         creates an unacceptably high risk of losing the contents of the vehicle.” Id. The Court continued:

         “In the case of a parked automobile, by contrast, if the automobile is unoccupied, this problem is

         not presented.” Id. at 830 n.2.

¶ 100           Probable cause to conduct a search exists when the facts available to an officer are such

         that a reasonable person would believe that contraband or evidence of a crime is present. Florida

         v. Harris, 568 U.S. 237, 243 (2013). At the time of the search in this case, the investigators knew

         that there had been a fire in East Peoria, the scene of the fire smelled of gasoline, there was an

         unexplained gas can in the homeowner’s Jeep, and that defendant had argued with an occupant

         of the home just prior to the fire. Upon the investigators’ arrival at the hospital, they learned of

         Lickiss’s observation that defendant had smelled of gasoline when he was admitted to the

         hospital. These facts certainly provided the investigators probable cause to believe that his

         clothing might be evidence of a crime.

¶ 101           While the investigators had probable cause to search, the burden remained on the State to

         show that circumstances existed making it impracticable to obtain a search warrant for the

         hospital room.

¶ 102	          “As an overarching principle, [the United States Supreme Court has] held that if there is a

         ‘compelling need for official action and no time to secure a warrant,’ the warrant requirement

         may be excused.” McNeely, 569 U.S. at 169 (quoting Michigan v. Tyler, 436 U.S. 499, 509

         (1978)). Just as in McNeely, “[t]he exigency exception most on point here is the one for

         imminent destruction of evidence.” Id. at 168. The McNeely Court explained that the imminent

         destruction of evidence exception applies where there is a “reasonable belief that critical




                                                         34 

        evidence is being destroyed.” Id. at 169. In illustrating the concept, the Court also pointed to a

        prior decision in Ker v. California, 374 U.S. 23 (1963) (plurality opinion). The Court explained:

                       “[I]n Ker, the police had reason to believe that the defendant was in possession of

                       marijuana and was expecting police pursuit. We upheld the officers’ warrantless

                       entry into the defendant’s home, with the plurality explaining that the drugs

                       ‘could be quickly and easily destroyed’ or distributed or hidden before a warrant

                       could be obtained at that time of night.” McNeely, 569 U.S. at 168-69 (quoting

                       Ker, 374 U.S. at 40).

¶ 103          The State in the present case produced no evidence indicating the sort of circumstance

        described by the McNeely Court. Initially, neither Catton nor any of the other investigators from

        the hospital who testified at trial expressed any concerns about defendant destroying evidence,

        let alone imminently. Further, the gasoline-stained clothing is not of the immediately discardable

        or destroyable nature of the cannabis reference by the McNeely Court. To even possibly destroy

        the evidentiary value of those clothes, defendant would have had to wash the clothing.

        Defendant, of course, was in a room in the ICU, and there was no evidence presented that that

        floor provided the means by which defendant could accomplish that task, or even that defendant

        was in well enough physical condition to do so. Again, the burden of producing such evidence

        was on the State. Gipson, 203 Ill. 2d at 307.

¶ 104          The list of reasons that the investigator could have practicably obtained a warrant is yet

        longer. Defendant was not even aware that he was being investigated until authorities speaking

        to him in his room implied as much, which occurred only after the search was conducted.

        Moreover, unlike the late-night investigation in Ker, the search in the present case occurred just




                                                        35 

        after 2:15 on a Tuesday afternoon. 8 Further, given that there were four investigators at the

        hospital, it would not have unduly burdened the investigation had they believed it necessary to

        remain with defendant at the hospital while another or others obtained the warrant. See 20 ILCS

        2910/1(a) (West 2012) (dictating that arson investigators have the power to secure and serve

        search warrants). Given these circumstances, there is no apparent reason that the investigators

        could not have obtained a warrant.

¶ 105                                               E. Summary

¶ 106           The evidence adduced at the suppression hearing and trial clearly demonstrates that

        defendant’s clothing was located in a bag within his private hospital room when a group of four

        investigators arrived at the hospital. When those investigators requested that Lickiss enter

        defendant’s room to retrieve his clothing, Lickiss became an agent of the government for fourth

        amendment purposes. Because defendant enjoyed an expectation of privacy within that room that

        society would deem reasonable, Lickiss’s entry for the purpose of finding and taking defendant’s

        clothing constituted a search under the fourth amendment. While that search was supported by

        probable cause, there was no evidence on the record that it would have been impracticable for

        the investigators to obtain a search warrant prior to conducting that search. Indeed, the record

        makes quite clear that the investigators had ample time to do so. Accordingly, we find that the

        search was conducted in violation of the protections of the fourth amendment.

¶ 107           Based on this conclusion, we reverse the circuit court’s denial of defendant’s motion to

        suppress, thus holding that everything following Lickiss’s entry into defendant’s room should be

        suppressed. This includes the accelerant-detecting canine’s alert to the clothing in the common

        area of the seventh floor, as well as the forensic testing on the clothing. Of course, we also vacate

                8
                A reviewing court may take judicial notice of the days of the week as they correspond to dates of
        the month. E.g., People v. Hawkins, 284 Ill. App. 3d 1011, 1015 (1996).
                                                           36 

        defendant’s conviction and, based on our prior conclusion regarding the sufficiency of the

        evidence (see supra ¶ 65), remand the matter for further proceedings.

¶ 108          As the trial proceedings have been vacated, we need not consider defendant’s other trial-

        based arguments. However, defendant’s other constitutional argument—that the seizure of his

        truck was invalid—stems from a pretrial ruling. Accordingly, we must address that issue, as it

        will determine whether further evidence should be suppressed at a potential retrial.

¶ 109                                         III. Seizure of Truck

¶ 110          As he did at the trial level, defendant argues that the seizure of his truck should be

        suppressed on two separate grounds. First, he argues that the seizure was undertaken without

        probable cause or exigent circumstances. Second, he argues that Catton, an East Peoria detective,

        did not have the authority to effectuate a seizure in North Pekin.

¶ 111                          A. Probable Cause and Exigent Circumstances

¶ 112          The record demonstrates that defendant’s truck was towed from the Denny’s parking lot

        at 9:34 a.m. At that time, Catton knew that there had been a suspicious fire the previous night in

        East Peoria. Defendant was a suspect in the fire because he had engaged in an altercation with an

        occupant of the house just before the fire. Catton also knew, via Despines, that there was the

        odor of gasoline and an unexplained gas can in the Jeep parked in the driveway of the burned

        house. Catton found defendant’s truck at Denny’s and observed a gas can and a white rag in the

        bed.

¶ 113          A reasonable person with Catton’s knowledge would likely have believed the truck to

        contain evidence of a crime. Harris, 568 U.S. at 243. To be sure, this is a borderline case. But




                                                        37 

        where the lone suspect in an apparent arson 9 is found with a gas can and rag in his truck, while a

        gas can and the odor of gasoline are present at the scene of the fire, would lead a reasonable

        person to conclude that the truck contains evidence.

¶ 114           At any rate, Catton certainly attained enough facts after visiting the scene of the fire and

        the hospital to form probable cause to believe evidence was in the truck. While these instances

        occurred after Catton had the truck towed, they occurred before 6 p.m. that day, when defendant

        attempted to retrieve his truck from the Denny’s parking lot. The 9:34 a.m. seizure did not

        further Catton’s investigation in any way by providing him with any additional evidence.

        Because defendant was in the hospital until 6 p.m., Catton could have just as easily seized the

        truck after he visited defendant in the hospital. Thus, even if we found that Catton did not have

        probable cause at 9:34 a.m., we would find that the formulation of probable cause was inevitable.

        See Sutherland, 223 Ill. 2d at 227-28 (“[The inevitable-discovery] exception [to the exclusionary

        rule] permits evidence, that would otherwise be inadmissible at trial, to be admitted where the

        State can show that such evidence ‘would inevitably have been discovered without reference to

        the police error or misconduct.’ ” (quoting Nix v. Williams, 467 U.S. 431, 448 (1984))).

¶ 115           Unlike in our previous analysis concerning defendant’s clothing, Catton here did have the

        requisite exigent circumstances necessary to have defendant’s truck seized without a warrant. As

        we have already stated, the inherent mobility of an automobile creates an exigency in and of

        itself. Ross, 456 U.S. at 830. Of course, that exigency is reduced where, as here, the car is parked

        and driverless. Id. at 830 n.2. Nevertheless, Catton, at that point, had no idea when defendant

        might return for the car, and we must look at the likelihoods as known to Catton at the time.

                9
                  Defendant pointed out repeatedly at the trial level that Catton did not learn with any level of
        certainty that the fire was an arson until he arrived at the scene around 10 a.m. However, the fact that the
        fire was described as “suspicious” and that defendant was characterized as a suspect plainly indicates that
        the fire was being treated as a criminal offense.
                                                            38 

        Moreover, even with defendant in the hospital, any number of fates could have befallen the

        truck, such as an acquaintance moving it at defendant’s request or Denny’s having the truck

        towed after it sat in the restaurant’s parking lot for a number of hours. Most important, however,

        are the nature of the vehicle and some of the potential evidence. The gas can and rag were in the

        bed of the truck, exposed to the world. Where the presence of gasoline would be pivotal to any

        evidentiary value, the potential for the evidence being degraded by weather would be a

        paramount concern. Catton had probable cause to believe there was evidence of a crime in

        defendant’s truck, and it would have been impracticable for him to obtain a warrant before

        having the truck towed. Thus, the seizure of truck did not violate defendant’s fourth amendment

        protections.

¶ 116                                        B. Catton’s Authority

¶ 117           Section 7-4-8 of the Illinois Municipal Code (Municipal Code) dictates that “[t]he police

        of any municipality in such a police district have full authority and power as peace officers and

        may go into any part of the district to exercise that authority and power.” 65 ILCS 5/7-4-8 (West

        2012). Section 7-4-7 of the Municipal Code clarifies that “[t]he territory which is embraced

        within the corporate limits of adjoining municipalities within any county in this State shall be a

        police district.” Id. § 7-4-7. Meanwhile, section 107-4(a-3) of the Code of Criminal Procedure of

        1963 provides that any peace officer in the state may conduct a Terry stop or make an arrest

        provided (in relevant part) that “the officer is engaged in the investigation of an offense that

        occurred in the officer’s primary jurisdiction and the temporary questioning is conducted or the

        arrest is made pursuant to that investigation.” 725 ILCS 5/107-4(a-3) (West 2012) (hereinafter

        the arrest statute).




                                                       39 

¶ 118             The parties agree that East Peoria and North Pekin are not adjoining municipalities, and

        that Catton, as an East Peoria detective, thus did not have “full authority and power as [a] peace

        officer[ ]” within North Pekin. Defendant contends that the arrest statute, by its plain language,

        allows only Terry stops and arrests to be made outside of the police district. He argues: “The

        statute does not, however, allow a police officer to engage in other conduct, such as general

        investigations and seizure of property, anywhere in Illinois.” Defendant contends that such an

        interpretation would “completely nullify” section 7-4-8 of the Municipal Code.

¶ 119             Defendant’s interpretations of the arrest statute is misguided. The arrest statute, formally

        titled “Arrest by peace officer from other jurisdiction,” only speaks directly to when a peace

        officer may make an extrajurisdictional arrest or a Terry stop. Id.; People v. Wear, 371 Ill. App.

        3d 517, 533 (2007). The arrest statute does not directly comment on other police actions, such as

        a search or the seizure of property. Thus, it is mistaken to conclude from the statute’s silence that

        the legislature intended to thus bar all other extrajurisdictional actions other than arrests. For

        example, the extrajurisdictional execution of a search warrant is not referenced at all by the arrest

        statute. Yet, it is well-settled that a search warrant may be executed by officers anywhere in the

        state. People v. Carnivale, 61 Ill. 2d 57, 59 (1975); People v. Kilfoy, 122 Ill. App. 3d 276, 283

        (1984).

¶ 120             The primary rule of statutory construction is to ascertain and give effect to the intent of

        the legislature. People v. Woodard, 175 Ill. 2d 435, 443 (1997). The arrest statute delineates the

        situations in which an extrajurisdictional arrest is authorized. While the statute only explicitly

        references arrests and temporary questioning, it illustrates the legislature’s overarching intent

        that police actions taken outside of their jurisdiction may, in certain contexts, be justified. Based

        on the legislature’s judgment that extrajurisdictional arrests may be warranted in certain


                                                          40 

        contexts, it follows that the even lesser intrusion of seizure of property would also be warranted

        in similar contexts. Indeed, the arrest statute specifically contemplates that an officer may

        conduct an investigation outside of his jurisdiction. It would be absurd to allow an officer to

        conduct investigations outside his jurisdiction, yet bar him from taking an action as basic as

        collecting evidence.

¶ 121           Contrary to defendant’s assertion, this construction of the arrest statute does not serve to

        nullify section 7-4-8 of the Municipal Code. To be sure, section 7-4-8 of the Municipal Code—

        which allows officers to exercise of their “full authority and power” in their police district—

        necessarily implies that officers must have something less than full authority and power outside

        of that district. 65 ILCS 5/7-4-8 (West 2012). However, our construction of the arrest statute

        does not result in peace officers having full, unfettered authority and power throughout the state.

¶ 122           The police actions considered in the arrest statute are only authorized in the following

        situations:

                       “(1) if the officer is engaged in the investigation of an offense that occurred in the

                       officer’s primary jurisdiction and the temporary questioning is conducted or the

                       arrest is made pursuant to that investigation; or (2) if the officer, while on duty as

                       a peace officer, becomes personally aware of the immediate commission of a

                       felony or misdemeanor violation of the laws of this State; or (3) if the officer,

                       while on duty as a peace officer, is requested by an appropriate State or local law

                       enforcement official to render aid or assistance to the requesting law enforcement

                       agency that is outside the officer’s primary jurisdiction; or (4) in accordance with

                       Section 2605-580 of the Department of State Police Law of the Civil

                       Administrative Code of Illinois.” 725 ILCS 5/107-4(a-3) (West 2012).


                                                        41 

        Thus, an officer outside of his jurisdiction remains forbidden from making arrests or seizing

        property if he does not meet one of the above criteria. This is so because of the negative

        implication underlying section 7-4-8 of the Municipal Code. As an example, a police officer

        outside of his jurisdiction for recreational purposes who happens upon evidence of a crime could

        not seize that evidence himself. Nor could an off-duty police officer outside of his jurisdiction

        make an arrest. Neither would meet the criteria in the arrest statute, even as construed here. Both

        hypothetical officers would remain constrained by the limits of the Municipal Code.

¶ 123          In this case, Catton was in North Pekin investigating a potential criminal offense that had

        occurred in East Peoria—unquestionable part of Catton’s primary jurisdiction. He executed the

        seizure of defendant’s truck pursuant to that investigation. Thus, the arrest statute as construed

        here provided Catton the authority to execute the seizure.

¶ 124                                             C. Summary

¶ 125          Catton had probable cause to believe that defendant’s truck contained evidence of a crime

        and exigent circumstances existed that would make obtaining a warrant prior to seizing that truck

        impracticable. Furthermore, Catton was acting within his authority when he executed the seizure.

        Accordingly, we affirm the circuit court’s denial of defendant’s motion to suppress evidence

        stemming from the seizure of his truck.

¶ 126                                             CONCLUSION

¶ 127          The judgment of the circuit court of Tazewell County is affirmed in part, reversed in part,

        and remanded for further proceedings consistent with this opinion.

¶ 128          Affirmed in part and reversed in part.

¶ 129          Cause remanded.




                                                        42